Citation Nr: 1423908	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than May 21, 2007 for reinstatement of disability benefits for service-connected posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from August 1962 to December 1978 and from September 1990 to June 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in Phoenix, Arizona has current jurisdiction. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge by videoconference from the RO in May 2013.  A transcript of the hearing is associated with the Virtual VA electronic claims file that does not contain additional evidence relevant to this appeal.  


FINDINGS OF FACT

1.  The Veteran was granted service connection and a 10 percent rating for PTSD, effective October 27, 1980. 

2.  The Veteran was recalled to active duty service on September 7, 1990 with no claims pending at that time. 

3.  The Veteran was released from active duty service on June 28, 1991. 

4.  The Department of Veterans Affairs was notified in July 1991 that the Veteran was no longer on active duty. 

5.  Resolving all doubt in favor of the Veteran, his July 5, 1991 correspondence to a Compensation and Pension Unit at a VA Medical Center (VAMC) met the requirements for an informal claim to resume disability benefits within one year of release from active duty.  


CONCLUSION OF LAW

The criteria for an effective date of June 29, 1991 for the resumption of payment of disability compensation for service-connected PTSD following a period of active duty are met.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.1, 3.654, 3.700 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal, there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Army enlisted soldier and infantry officer.  He was awarded the Bronze Star Medal and Combat Infantryman's Badge for his service in the Republic of Vietnam.  He retired at the rank of Lieutenant Colonel.  

In June 1983, the RO granted service connection and a 10 percent rating for PTSD, effective October 27, 1980.  No claims for an increased rating or service connection for other disabilities were received prior to September 7, 1990 when the Veteran was recalled to active duty to support operations in Southwest Asia.  The Veteran was released from active duty on June 28, 1991.  He contended in a May 2008 claim, numerous written statements, and during hearings before the RO in Oakland and before the Board that disability benefits in effect at the time of recall to active duty should have been reinstated the day following his release from active duty in June 1991.  Specifically, he asserted that he notified VA of his release from active duty within one year.  

Compensation pay will be discontinued under the circumstances of 38 C.F.R. § 3.700(a) for any period for which the veteran received active service pay, effective the day prior to reentrance to active duty.  A veteran's entitlement does not cease, but he must elect to receive active duty or disability pay but not both.  Payments, if otherwise in order, will be resumed effective the day following release from active duty if a claim for recommencement of payments is received within one year from the date of such release; otherwise payments will resumed effective one year prior to the date of receipt of a new claim.  Compensation will be authorized based on the degree of disability found to exist at the time the award is resumed based on all facts including records of the service department relating to the most recent period of active service.  38 C.F.R. § 3.654, 3.700; see also VAOPCPREC10-2004 (Sep.21, 2004).   

Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Any communication or action indicating intent to apply for one or more benefits may be considered an informal claim.  VA must then provide the appropriate claim form which must be received from the Veteran within one year.  38 C.F.R. §§ 3.1 (p), 3.155.  Date of receipt means the date on which a claim, information, or evidence received in the Department of Veterans Affairs.  38 C.F.R. § 3.1(r).  

The Veteran received military orders of recall to active duty in September 1990 to report to an Army base in Georgia.  The Veteran had no pending claims at that time.  All correspondence cited below was addressed to or from the Veteran's permanent home address in California.  

In correspondence in early October 1990, the Veteran informed the Compensation and Pension Unit at a VA Medical Center (VAMC) that he was unable to appear for a review examination for PTSD as scheduled that month because of his active duty service in another state.  See 38 C.F.R. § 3.327 (VA authorized to obtain reexamination to verify the continued existence or current severity of a disability).  He so informed the VAMC again in December 1990 that he remained on active duty and was unable to attend another scheduled review examination.  

In correspondence in January 1991, the RO in Oakland informed the Veteran that payment of the benefits was stopped effective September 7, 1990 because of his active duty service and that an overpayment may have been created.  The notice provided no information or instructions on the process to resume payments.  

The Veteran provided copies of several pieces of correspondence in support of his assertion that he did inform VA of his release from active duty within one year.  

In correspondence in March 1991, the Veteran informed the Regional Office and Insurance Center in St. Paul, Minnesota, the he had been ordered to remain on active duty until September 1991 but predicted that he might be released at any earlier date.  The Veteran acknowledged his election to receive active duty pay in lieu of disability pay and refunded the overpayments.  

In a July 5, 1991 letter, the Veteran informed the Compensation and Pension examining unit at the VAMC that he had been released from active duty and was available for a review examination.  The copy in the file was not signed.  

In a July 25, 1991 letter, the Office of the Secretary of Veterans Affairs welcomed the Veteran back to civilian life and urged him to take advantage of many potential benefits.  This is clearly a general notice without specific reference to any of the Veteran's existing service-connected disabilities but was addressed to the Veteran by name at his home of record.   

In October 1991, the Veteran received a letter from the RO responding to a claim or inquiry for educations benefit under a program for the Selected Reserve.  The Veteran provided additional correspondence to and from VA in 1994 regarding a claim for education benefits.  

On May 21, 2008, the RO received the Veteran's claim in part for "...an increased evaluation of PTSD to include the restoration of the benefits...Please restore the benefits back to the date I was again eligible after release from active duty."  The Veteran underwent a VA examination in August 2008.  

In the October 2008 rating decision now on appeal, the RO made the following decision: "Evaluation of posttraumatic stress disorder, which is currently 10 percent disabling, is increased to 30 percent, effective May 21, 2008, the date of claim for an increased rating."  In the code sheet section of the decision, the RO listed the following rating history for PTSD: 10 percent from October 27, 1980 to September 7, 1990 (Active Duty -Discontinue); 10 percent from June 29, 1991; and 30 percent from May 21, 2008.  This clearly indicates entitlement to a resumption of compensation at the pre-active service rating effective the day after release from active service.  Inconsistently, in the November 2008 forwarding letter, the RO explained, "Since we received your statement on May 21, 2008, we can only go back one year prior to the notification date.  We have resumed your benefits effective May 21, 2007 at the 10 percent rate." (emphasis added)

In a December 2008 notice of disagreement, the Veteran disagreed with the effective date of the resumption of benefits following active service but made no mention of disagreement with the 30 percent rating or its effective date.  In testimony at hearings and subsequent written statements, he asserted that the correspondence to and from VA discussed above shows that he notified VA that he was released from active duty. 

There is insufficient evidence in the paper or electronic claims files to determine whether the Veteran has actually received disability compensation for PTSD at the 10 percent rate from June 29, 1991 to May 20, 2008.  The Veteran implies in his notice of disagreement that he was not in receipt of the compensation, although he may not have elected an offset of military retirement pay.  Nevertheless, the proper effective date for the resumption of disability compensation at the 10 percent rate remains at issue. 

The Board finds that disability compensation at the 10 percent rate for service-connected PTSD was warranted from June 29, 1991(the day after release from active duty) to May 20, 2008 (the day prior to the date of an increased 30 percent rating). 

There is evidence both for and against whether the requirements of 38 C.F.R. § 3.654 for a claim for recommencement of payments was received within one year from the date of release.  The Veteran does not contend nor does the record show that he submitted a formal claim or any correspondence specifically requesting the benefit sought; that is the resumption of compensation for PTSD, prior to May 2008.  As all correspondence to and from the Veteran during and after active duty indicated his home address in California, the address is not determinative of his duty status.  Likewise, inquiries and responses regarding education benefits are not unique to active duty status nor do they address disability compensation and do not warrant probative weight. 

However, there is credible evidence that the Department of Veterans Affairs was aware of the Veteran's release from active duty as shown in the July 25, 1991 general notice letter.  Further, the Veteran notified the Compensation and Pension unit at his servicing VAMC of his release and availability for an examination on July 5, 1991.  This indicates the intent to pursue renewed compensation for an already service-connected benefit and a conscientious follow-up to earlier requests for an examination.  Although this was not addressed to the RO, it meets the requirements for an informal claim, received by the Department, and indicating intent to receive a specific disability benefit. 

More compelling in this case are two shortcomings that were prejudicial to the Veteran.  First, the January 1991 notice informing the Veteran of the suspension of payment of benefits was inadequate as it failed to provide instructions on how to petition for resumption of the payments.  This is arguably a failure of VA's duty to assist.  See 38 U.S.C.A. § 5103A.  It is reasonable that the Veteran would understand that notification of release from active duty and availability for examination was sufficient.  Second, the October 2008 rating decision was contradictory in that it noted that a 10 percent rating was "continued," it restored the 10 percent rating, effective June 29, 1991 on the code sheet, but assigned an effective date of May 21, 2007 in the text of the forwarding letter.   

As there is credible evidence both for and against whether the criteria of 38 C.F.R. § 3.654 have been met, and resolving all doubt in favor of the Veteran, an effective date of June 29, 1991 is warranted for the resumption of compensation for service-connected PTSD at the 10 percent rate.   

ORDER

Entitlement to an effective date of June 29, 1991 for reinstatement of disability benefits for service-connected posttraumatic stress disorder (PTSD) is granted.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


